DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "both corner parts" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Any claim depending upon an indefinite claim is itself indefinite.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 16  is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mathieu et al. (US 6,132,208).
Regarding claim 16, Mathieu discloses an orthodontic appliance (title and abstract), comprising: 
a base portion configured to be sandwiched between an upper dentition of an upper jaw and a lower dentition of a lower jaw and formed in a U-shape in plan view (Figs. 1/2 element 3);
 an outer peripheral wall arranged on an outer peripheral edge side of the base portion and protruding in an up-down direction(Figs. 1/2 element 1, Fig. 1 showing upper side and Figure 2 showing lower/down direction); 
and an inner peripheral wall arranged on an inner peripheral edge side of the base portion, protruding in the up-down direction (Figs. 1/2 element 2, Fig. 1 showing upper side and Figure 2 showing lower/down direction), and formed in an angular-U-shape in plan view (Figs. 1/2 are plan views of upper and lower/down sides showing a generally u-shape with angled portions that are formed near the transition from front teeth to bicuspids),  
wherein both corner parts of the angular-U-shape of the inner peripheral wall are formed at positions corresponding to positions between a front tooth and a back tooth on both right and left sides, respectively (Figs. 1/2 showing two corner parts of the angular u-shape formed between sections at numerals 2B and 2C which are between a front tooth area and a back tooth area on both right and left sides), 
the inner peripheral wall includes an upper wall arranged above the base portion and a lower wall arranged below the base portion (Fig. 1 element 2, Fig. 2a-2f showing the cross section of the device with the inner peripheral wall having upper and lower wall in relation to base numeral 3), 
the upper wall includes a front upper side surface portion formed between both the corner parts of the angular-U-shape (Fig. 1 with upper inner wall element 2 and Figs. 2a and 2b being between the corner parts and having front upper side surfaces)  and right and left upper side surface portions formed respectively on right and left back tooth sides of both the corner parts of the angular-U-shape(Figs. 2C-2Fb being inner walls having front upper side surfaces from corner parts to the back of the device) ,
the lower wall includes a front lower side surface portion formed between both the corner parts of the angular U-shape (Fig. 2 inner wall numeral 2, Figs. 2a and 2b inner lower wall being between the corner parts and having front lower side surfaces) and right and left lower side surface portions formed respectively on right and left back tooth sides of both the corner parts of the angular-U-shape(Fig. 2 of the lower side numeral 2 and Fig’s 2C-2Fb showing inner walls having front lower side surfaces from corner parts to the back of the device)  , 
the front upper side surface portion includes a front upper inclined surface formed to be capable of being in contact with front teeth of the upper dentition and having a distance with respect to the outer peripheral wall becoming narrower from an upper side toward a lower side which continues to the base portion (Fig. 1 numeral 2 in the region of 2a-2b being, Fig. 2a/2b showing the inclined surface for contacting upper front teeth and a distance that narrows from the top/upper side where the teeth would enter to the bottom/lower side where the teeth cusps would rest when fully entered),
 the front lower side surface portion includes a front lower inclined surface formed to be capable of being in contact with front teeth of the lower dentition and having a distance with respect to the outer peripheral wall becoming narrower from a lower side toward an upper side which continues to the base portion (Fig. 2 numeral 2 in the region of 2A-2B being, Fig. 2a/2b showing the inclined surface for contacting lower front teeth and a distance that narrows from the lower side where the teeth would enter to the upper side where the teeth cusps would rest when fully entered), 2Application No. 17/622,115 
Docket No. 2668.1001 the right and left upper side surface portions include right and left upper inclined surfaces each formed to be capable of being in contact with back teeth of the upper dentition and having a distance with respect to the outer peripheral wall becoming narrower from an upper side toward a lower side which continues to the base portion (Fig. 1 and corresponding cross sections in Fig. 2c-2f showing the upper sides surfaces of the right and left portions have inclined surfaces which narrow towards the bite plate numeral 3), 
the right and left lower side surface portions include right and left lower inclined surfaces each formed to be capable of being in contact with back teeth of the lower dentition and having a distance with respect to the outer peripheral wall becoming narrower from a lower side toward an upper side which continues to the base portion(Fig. 2 and corresponding cross sections in Fig. 2c-2f showing the lower sides surfaces of the right and left portions have inclined surfaces which narrow towards the bite plate numeral 3),
the front upper inclined surface is formed gentler in inclination angle than the right and left upper inclined surfaces, and the front lower inclined surface is formed gentler in inclination angle than the right and left lower inclined surfaces (Fig. 2a the inclines of the front upper and lower surfaces being “gentler” or less steep that the inclined angles in Fig. 2C-F). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Mathieu et al. (US 6,132,208).
 
Regarding claim 17, Mathieu discloses structure substantially identical to the instant application as discussed above but fails to explicitly disclose wherein a distance between the right and left upper inclined surfaces and that between the right and left lower inclined surfaces at the right and left lowermost parts corresponding to right and left first molars are set to at least 36 mm.  
However, Mathieu further discloses that the appliance had a distance between a right a left upper and lower inclined surface corresponding to right and left molar teeth (column 4 line 5-6 disclosing the appliance covering at least one molar) and that the sizing of the appliance would be provided according to the age and shape of the patients being treated(column 3 lines 22-25), and thus it would have been to one having ordinary skill in the art before the effective filing date of the claimed invention an obvious matter of design choice to have made the distance between the inclined surfaces to set at least at 36mm, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). Such a change of size would have been to accommodate the needed size for a patient’s anatomy and for treatment needs.
	Regarding claims 18 and 19, Mathieu discloses structure substantially identical to the instant application as discussed above, and further discloses where the base portion, the outer peripheral wall and the inner peripheral wall are integrally formed of an elastic material (Fig. 2a showing the cross section of the walls and base being integral, column 3 lines 25-40 disclosing the material the appliance is made out of includes synthetic  flexible materials including vulcanized rubber) but fails to explicitly disclose wherein the elastic material is an elastic resin material. 
	However it would have been to one having ordinary skill in the art before the effective filing date of the claimed invention to have made the appliance out of an elastic resin material instead of an elastic synthetic rubber material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P SAUNDERS whose telephone number is (571)270-3250. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571) 270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.P.S/Examiner, Art Unit 3772                                                                                                                                                                                                        07/14/2022
/EDWARD MORAN/Primary Examiner, Art Unit 3772